Case: 21-50058      Document: 00516091594         Page: 1    Date Filed: 11/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 12, 2021
                                  No. 21-50058                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Leon Gonzalez-Longoria,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:92-CR-65-1


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Jose Leon Gonzalez-Longoria, federal prisoner # 59761-079, moves
   for leave to proceed in forma pauperis (IFP) in his appeal of the denial of his
   motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).
   Gonzalez-Longoria argues that the district court abused its discretion in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50058      Document: 00516091594           Page: 2     Date Filed: 11/12/2021




                                     No. 21-50058


   denying the motion for compassionate release.              See United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          By moving in this court to proceed IFP, Gonzalez-Longoria challenges
   the district court’s certification that his appeal is not taken in good faith. See
   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into Gonzalez-
   Longoria’s good faith “is limited to whether the appeal involves legal points
   arguable on their merits (and therefore not frivolous).” Howard v. King, 707
   F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted).
          Contrary to Gonzalez-Longoria’s argument, the district court did not
   indicate that it was bound by the Sentencing Commission’s policy statement
   at U.S.S.G. § 1B1.13 policy statement considering the motion for
   compassionate release. See United States v. Shkambi, 993 F.3d 388, 392-93
   (5th Cir. 2021). The district court made detailed findings about the 18 U.S.C.
   § 3553(a) factors. See Chambliss, 948 F.3d at 693-94 (affirming the denial of
   compassionate release based on the § 3553(a) factors). Gonzalez-Longoria’s
   disagreement with the district court’s weighing of the § 3553(a) factors is
   insufficient to show an abuse of discretion. See Chambliss, 948 F.3d at 693.
   Gonzalez-Longoria has not shown that the district court abused its discretion
   in denying his motion for compassionate release and has failed to raise a
   nonfrivolous issue for appeal.
          Accordingly, we DISMISS Gonzalez-Longoria’s appeal as frivolous
   and DENY the motion to proceed IFP on appeal. See Baugh, 117 F.3d at 202
   & n.24; 5th Cir. R. 42.2.




                                           2